Filed 1/18/22 Ergur v. Trowbridge CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 KORAY ERGUR,
           Plaintiff and Appellant,
                                                                        A163845
 v.
 JEFFERY D. TROWBRIDGE,                                                 (San Francisco City & County
                                                                        Super. Ct. No. CGC-21-592041)
           Defendant and Respondent.


         Koray Ergur, appearing in propria persona, sued Jeffery Trowbridge
with a 252-page complaint seeking $13.5 quadrillion in damages for a series
of alleged conspiracies and crimes Trowbridge and his family committed over
the course of human history. Trowbridge, an attorney who had some years
earlier secured the dismissal of a complaint Ergur brought against
Trowbridge’s clients, moved to dismiss Ergur’s complaint as a strategic
lawsuit against public participation (SLAPP). After the trial court granted
the motion and dismissed Ergur’s complaint with prejudice, Ergur appealed.
Trowbridge now moves to dismiss Ergur’s appeal as frivolous. We dismiss
the appeal.
                            FACTUAL AND PROCEDURAL BACKGROUND
         In 2016 judicial proceedings, Trowbridge represented several parties
sued by Ergur and obtained for them a dismissal of Ergur’s claims with
prejudice. Ergur appealed the dismissal in Case No. A150477. By order of

                                                               1
this court, we dismissed Ergur’s appeal for his failure to file a brief in
conformity with the California Rules of Court and for his failure to advance
any pertinent or intelligible legal argument, after giving him an opportunity
to cure its defects and he failed to do so.
      In 2021, Ergur appearing in propria persona sued Trowbridge.
According to Trowbridge, he has no connection to Ergur other than the 2016
representation, and the instant lawsuit was the product of “some sort of
grudge” against him. Ergur’s complaint was a purported class action
complaint for “civil and criminal penalties damages. For total ownership &
stewardship of whole earth. Benefit of ‘We, the people of the earth.’ ‘The
assignees & beneficiaries’ (people estimated worldwide 7.8B).”1 At 252 pages,
the complaint alleged Trowbridge was “born into the royal class” and was a
“well connected criminal royalty mafia member” whose family roots “can be
easily traced back literally 1000 plus years into the Imperial Patrician
Roman Empire Eras.” He further alleged the “Dynasty of Trowbridge’s
Family Members” committed “all types of violations, endless and bottomless
greed’s, crimes, frauds.” These included “Colonizing, Slavery, Human,
Opium, Heroin, Trafficking, and Robbing the entire world today;” destroying
Ergur’s court records and evidence; and stealing Ergur’s patents “a/k/a ‘The
Internet.’ ” In his prayer for relief, Ergur requested among other things a
declaration that profits and property possessed by Trowbridge were obtained
through “systematic persecution, extermination, deportation, torture, force,
and murder violated international . . . law” and $13.5 quadrillion. An
additional prayer included “one faith for all,” “one equal justice for all,” “one
currency,” “one alphabet, one language for all,” and a “Constitution” and


1    Ergur’s complaint also named Wei-Shing Su as a defendant.
Trowbridge asserts he has no connection to Su.

                                         2
“Manifesto” to be written “by/for/all We The People of The Earth” as further
sought-after relief.
      Trowbridge filed a special motion to strike the complaint pursuant to
the anti-SLAPP statute (Code of Civ Proc., § 425.16). The trial court granted
the motion and dismissed Ergur’s entire complaint with prejudice as to
Trowbridge. In so doing, the court found that based on a number of cases,
Trowbridge’s actions as an attorney in the 2016 judicial proceedings for
Ergur’s litigation adversaries arose from protected activity under Code of
Civil Procedure section 425.16, and that Ergur had failed to establish the
probability of prevailing on any of his claims to overcome dismissal.2 It also
concluded Trowbridge’s activities were protected by the absolute litigation
privilege in Civil Code section 47, subdivision (b). The court observed Ergur’s
claims were “not cognizable as a matter of law or even intelligible,” and that
his opposition to Trowbridge’s motion contained “no coherent argument.” It
also denied Ergur’s request for judicial notice of nearly 4,000 pages of
“unauthenticated and irrelevant documents regarding the entire sweep of
human history from Abraham to the present day.”
      Ergur appealed the dismissal order. After being advised he was in
default for failing to procure the record, Ergur filed a notice designating the
record on appeal requesting the preparation of a clerk’s transcript containing
more than 13,000 pages of exhibits. Trowbridge asserts he made several

2
      “Resolution of an anti-SLAPP motion involves two steps. First, the
defendant must establish that the challenged claim arises from activity
protected by section 425.16. [Citation.] If the defendant makes the required
showing, the burden shifts to the plaintiff to demonstrate the merit of the
claim by establishing a probability of success. . . . As to the second step
inquiry, a plaintiff seeking to demonstrate the merit of the claim ‘may not
rely solely on its complaint, even if verified; instead, its proof must be made
upon competent admissible evidence.’ ” (Sweetwater Union High School Dist.
v. Gilbane Building. Co. (2019) 6 Cal.5th 931, 940.)

                                        3
requests to Ergur to abandon his appeal and advised him frivolous appeals
might subject him to further sanctions.
      In response to Ergur’s election to maintain his appeal, Trowbridge has
moved to dismiss it. Ergur has submitted written opposition to the motion.
To date, no record of the trial court proceeding has been filed with this court,
and Ergur has yet to file his opening brief.
                                  DISCUSSION
      Trowbridge contends Ergur’s appeal should be dismissed because his
“fantastic, delusional and fanciful allegations . . . fall unquestionably into the
category of frivolous cases where the Court of Appeal can and must act to
stop the offending harassment and vexatious activity of Ergur.” We agree
dismissal of Ergur’s appeal as frivolous is appropriate.
       Appellate courts have the “inherent power to summarily dismiss any
action or appeal which has as its object to delay, vex or harass the opposing
party or the court, or is based upon wholly sham or frivolous grounds.”
(Ferguson v. Keays (1971) 4 Cal.3d 649, 658; In re Marriage of Gong & Kwong
(2008) 163 Cal.App.4th 510, 516 (Gong) [“California courts have the inherent
power to dismiss frivolous appeals.”].) “An appeal is frivolous ‘only when it is
prosecuted for an improper motive—to harass the respondent or delay the
effect of an adverse judgment—or when it indisputably has no merit—when
any reasonable attorney would agree that the appeal is totally and
completely without merit.’ ” (Ibid.)
      Here, the limited excerpts from Ergur’s complaint included with
Trowbridge’s motion provide sufficient grounds to conclude Ergur’s appeal is
frivolous. The allegations in the complaint evince harassment. They are
replete with invective and ad hominem personal attacks on Trowbridge and




                                        4
his relatives, as described above. His appeal, which seeks to restore this
complaint, functions to extend this harassment.
      In addition, under the reasonable attorney standard (see Gong, supra,
163 Cal.App.4th at p. 516.), it is not difficult to conclude even at this stage
that the appeal lacks merit. In his opposition to the motion to dismiss, Ergur
does not dispute Trowbridge’s contention that the only connection between
the two was from the 2016 judicial proceedings in which Trowbridge was
opposing counsel. Nor does he identify what, if any, cognizable legal claims
his complaint asserts against Trowbridge. Even assuming there is a
cognizable claim in his complaint, he fails to preview or offer any reasoned
argument or analysis that he has a probability of prevailing on the claim. He
also does not bother to address any of the grounds on which the trial court
dismissed his case. Based on these deficiencies in the context of the multiple
authorities cited by the trial court establishing that the anti-SLAPP statute
protects lawyers sued for litigation-related speech and activity (see, e.g.,
Thayer v. Kabateck Brown Kellner LLP (2012) 207 Cal.App.4th 141, 154), we
conclude no reasonable attorney would consider Ergur’s appeal meritorious.
(Cf. People ex rel. Lockyer v. Brar (2004) 115 Cal.App.4th 1315, 1318–1319
(Lockyer) [dismissing appeal of order on anti-SLAPP motion as frivolous
based in part on statute exempting actions brought by public prosecutors
from SLAPP motions].)
      In his opposition, Ergur describes Trowbridge’s motion to dismiss as
“bogus,” disputes Trowbridge’s claims of success in the 2016 case, and asserts
he does not carry a grudge against Trowbridge from that experience.
However, he provides no grounds in his opposition to compel us to deny the
motion to dismiss, or even to defer our ruling until we consider the merits of
his appeal following full briefing. In response to Trowbridge’s claim that his



                                        5
complaint is fantastical and delusional, Ergur says that his complaint is
backed up by “more than 100% solidly supported, backed unchallengeable,
undeniable, not refutable, facts, 14,886-page solid backup pieces of evidence,
exhibits.” There is no discussion, however, about what those documents are,
how they bear on his claims against Trowbridge, or how they establish a
probability that he will prevail on those claims. Instead, much of his
opposition is filled with more invective for Trowbridge which he extends to
judicial officers, whom he subjects to a series of unsubstantiated and vicious
attacks.
      Ergur’s principal legal argument against Trowbridge’s motion to
dismiss is his assertion that he is not a vexatious litigant within the meaning
of Code of Civil Procedure section 391. However, Trowbridge’s motion does
not ask this court to declare Ergur vexatious.3 And our decision is in no way
based on whether Ergur is a vexatious litigant but rather on the
frivolousness of Ergur’s appeal, which provides sufficient grounds for
dismissal.
      We are cognizant that our “power to dismiss an appeal must be used
with extreme rarity” (Lockyer, supra, 115 Cal.App.4th at p. 1319) and that
“ ‘in all but the clearest cases it should not be used.’ ” (In re Marriage of
Flaherty (1982) 31 Cal.3d 637, 650.) “One of the reasons that the power to
dismiss an appeal must be used with extreme rarity is that determination of
whether an appeal is frivolous entails at least a peek at the merits—if not, as


3     Ergur asks us to “incorporate” two documents into the record for the
motion: (i) Ergur’s opposition to a motion brought by Trowbirdge’s co-
defendant, Su, to declare Ergur a vexatious litigant; and (ii) the opinion in
John v. Superior Court (Nov. 10, 2014) Case No. B256604, which involves
application of the vexatious litigant statute. Construing these as requests for
judicial notice, we deny the requests as the documents are unnecessary to
resolve the issues before us.

                                         6
is usually the case, a thorough review of the record—and, having taken that
look, the appellate court is in a position to affirm whatever was appealed
rather than dismiss the appeal.” (Lockyer, at p. 1319.) Here, any review of
the complaint clearly reveals it to be harassing and Ergur’s inability to even
preview an intelligible argument to defend his complaint further underscores
its lack of merit. We see no need to spend further limited judicial resources
on such an appeal.
                                 DISPOSITION
      The appeal is dismissed. Trowbridge is awarded costs on appeal.




                                       7
                                  _________________________
                                  Petrou, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Rodríguez, J.




Ergur v. Trowbridge/A163845


                              8